Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR 10-2018-0060485, KR 10-2018-0060911 and KR 10-2018-0136742; filed on 05/07/2019.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/13/2019 has been considered by the examiner.
Oath/Declaration
Oath/Declaration as file 03/13/2019 is noted by the Examiner. 
Claim Objections
6.	Claim 16 is objected to because of the following informalities:  “…wherein at least one of the plurality of second machine learning models is no included in the plurality of first machine learning models”.  It appears that it should recite “not included” instead of “no included”.
7.	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

8.		The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
        Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
9.	Regarding claim 1, the limitation “…a front end module configured to generate an EM signal based on electromagnetic waves received from an external electronic device...” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use the term “means” or a term used as a substitute for “means” that is a generic placeholder coupled with functional language “…a front end module configured to generate an EM signal based on electromagnetic waves received from an external electronic device...” without reciting sufficient structure to achieve the function.  Furthermore, the term “a front end module configured to” is not preceded by a structural modifier.
The following table shows that all three prongs of the 3-prong analysis are met and the limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (See MPEP 2181(I) for details):

The 3-Prong Analysis for Claim Limitation : “…a front end module configured to generate an EM signal based on electromagnetic waves received from an external electronic device.”
Met
Prong A
Explicit recitation of “means” or a term used as a substitute for “means” that is a generic placeholder
YES
Prong B
Functional recitation of “…a front end module configured to generate an EM signal based on electromagnetic waves received from an external electronic device.”
YES
Prong C
No structure that performs the function
YES



10.	Regarding claim 14, the limitation “…a front end module configured to generate a first EM signal and a second EM signal using the first electromagnetic waves and the second electromagnetic waves, respectively...” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use the term “means” or a term used as a substitute for “means” that is a generic placeholder coupled with functional language “…a front end module configured to generate a first EM signal and a second EM signal using the first electromagnetic waves and the second electromagnetic waves, respectively...” without reciting sufficient structure to achieve the function.  Furthermore, the term “a front end module configured to” is not preceded by a structural modifier.


The 3-Prong Analysis for Claim Limitation : “…a front end module configured to generate a first EM signal and a second EM signal using the first electromagnetic waves and the second electromagnetic waves, respectively.”
Met
Prong A
Explicit recitation of “means” or a term used as a substitute for “means” that is a generic placeholder
YES
Prong B
Functional recitation of “…a front end module configured to generate a first EM signal and a second EM signal using the first electromagnetic waves and the second electromagnetic waves, respectively.”
YES
Prong C
No structure that performs the function
YES


Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Claim(s) 1 and 14 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
Claims 2-13 have been also interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as being dependent on claim 1.
If Applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

11.	Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
12.	Claim 1 recites the limitation “…a front end module configured to generate an EM signal based on electromagnetic waves received from an external electronic device...”. The term “front end module configured to” renders the claim indefinite as the claim does not define sufficient structure to achieve the function of generate an EM signal based on electromagnetic waves received from an external electronic device; the original specification does not provide clarification as to what structure performs the particular functions of this claim, and one of ordinary skill in the art could interpret so many structures that can perform the particular function of generate an EM signal based on electromagnetic waves received from an external electronic device. Thus, for these reasons, the phrase “front end module configured to” renders claim 1 indefinite.
generate a first EM signal and a second EM signal using the first electromagnetic waves and the second electromagnetic waves, respectively…”. The term “front end module configured to” renders the claim indefinite as the claim does not define sufficient structure to achieve the function of generate a first EM signal and a second EM signal using the first electromagnetic waves and the second electromagnetic waves, respectively; the original specification does not provide clarification as to what structure performs the particular functions of this claim, and one of ordinary skill in the art could interpret so many structures that can perform the particular function of generate a first EM signal and a second EM signal using the first electromagnetic waves and the second electromagnetic waves, respectively. Thus, for these reasons, the phrase “front end module configured to” renders claim 14 indefinite.
14.	Claims 2-13 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for being dependent on claim 1.
15.	Appropriate correction is required.
Allowable Subject Matter
16.	Claims 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
17.	The following is an examiner’s statement of reasons for allowance:
18.	Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 1,
“…a front end module configured to generate an EM signal based on electromagnetic waves received from an external electronic device; a sensor memory storing a portion of a 
19.	Claims 2-13 are also allowed as they further limit allowed claim 1.
20.	Regarding claim 14, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 14,
“…a second antenna configured to receive second electromagnetic waves; a front end module configured to generate a first EM signal and a second EM signal using the first electromagnetic waves and the second electromagnetic waves, respectively; a sensor memory configured to store a plurality of machine learning models; and a microcontroller unit configured to calculate a difference between the first EM signal and the second EM signal to obtain a third EM signal, and to input feature values extracted from the third EM signal to the plurality of machine learning models to recognize an external electronic device.”
21.	The following is an examiner’s statement of reasons for allowance:
22.	Regarding claim 16, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 16,
“…to input the feature values to a plurality of first machine learning models stored in a sensor memory included in the EM sensor, and to recognize the external electronic device based on the plurality of first machine learning models; a main storage configured to store a plurality of second machine learning models, wherein at least one of the plurality of second machine learning models is no included in the plurality of first machine learning models; and a main processor configured to receive feature values of the EM signal from the EM sensor, to input the feature values to the plurality of second machine learning models stored in the main storage, and 
23.	Claims 17, 18, 20 and 21 are also allowed as they further limit allowed claim 16.
Conclusion
24.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Salajegheh et al. US 2016/0327596 - Method for detecting anomalous electromagnetic emissions from e.g. electronics, by smartphone, involves determining that difference of cross-correlated emissions from earlier cross-correlated emissions indicates anomaly in electronic device.
Min et al. US 2019/0354662 - Electronic device for recognizing image, has processor that is configured to receive sequence of reflected waves reflected by object using antenna array and recognize object based on recognized object and sequence of reflected waves.
Kim et al. US 2019/0250678 - Electronic device for controlling external electronic device through electromagnetic signal, identify predetermined functions corresponding to determined proximity location, and perform predetermined functions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459.  The examiner can normally be reached on Monday-Friday: 10am-6pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAUL J RIOS RUSSO/Examiner, Art Unit 2867